NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 7 November 2018.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, “means of said signals” in claims 7 and 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the envelope surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 10-14 are rejected for the same reason because they are dependent claims of claim 9. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Björk et al. (U.S. Patent No. 4,410,318).
Regarding claim 1, Björk et al. discloses a centrifugal separator 21, comprising: a stationary casing 27; a centrifuge rotor 22, the centrifuge rotor being provided in the stationary casing and being arranged to rotate around an axis of rotation at a rotary speed, and comprising a plurality of nozzles 1, 2, 3…, for discharge of a product from the centrifuge rotor in a direction; a sensor device 28, the sensor device comprising a transfer element 29, 30, and/or 31, having a first part and a second part and being 
Regarding claim 2, Björk et al. discloses wherein the transfer element 29, 30 and/or 31 is directed such that during rotation the end face of the receiving head 32 faces the opening of a certain nozzle at a substantially right angle (col. 5 lines 9-11; Fig. 1,2, 4, 5, 7).
Regarding claims 3 and 15, Björk et al. discloses wherein the sensor element 36 and/or 37 is attached to the end of the second part of the transfer element 29, 30, and/or 31 (e.g., Fig. 1). 
Regarding claims 4, 16, and 17, Björk et al. discloses wherein the transfer element is manufactured of a material configured to permit said propagation of vibrations from the receiving head to the sensor element (col. 3 lines 46-59).
Regarding claim 8, Björk et al. discloses wherein the nozzles comprise intermittently openable nozzles and wherein the evaluation unit is configured to establish a possible leakage from the nozzles by means of said signals (col. 1 line 26 – col. 4 line 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Björk et al. (U.S. Patent No. 4,410,318) in view of WO 2012/158093 (Thorwid).
Regarding claims 5, 18, 19 and 20, Björk et al. does not disclose wherein the sensor element comprises a shock pulse transducer with an accelerometer.
WO 2012/158093 discloses wherein the sensor element 25 comprises a shock pulse transducer with an accelerometer (page 8 lines 14-22). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of Björk et al. with the sensor element of WO 2012/158093 for the purpose of sensing the vibrations that propagates from the receiving head to the sensor element (page 8 lines 36-37).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Björk et al. (U.S. Patent No. 4,410,318) in view of Nilsson (U.S. Patent No. 4,206,871).
Regarding claim 9, Björk et al. does not disclose wherein parts of the envelope surface of the transfer element, except the receiving head, are surrounded by a protecting tube which protects the first part of the transfer element from splashing and vibrations not generated from the receiving head.
Nilsson discloses wherein parts of the envelope surface of the transfer element, except the receiving head, are surrounded by a protecting tube 11 which protects the first part of the transfer element 10 from splashing and vibrations not generated from the receiving head. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal .

Claims 1-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/158093 (Thorwid) in view of Nilsson (U.S. Patent No. 4,206,871).
Regarding claim 1, WO 2012/158093 discloses a centrifugal separator 1, comprising: a stationary casing 2; a centrifuge rotor 3, the centrifuge rotor being provided in the stationary casing and being arranged to rotate around an axis of rotation x at a rotary speed, and comprising a plurality of nozzles 7 for discharge of a product from the centrifuge rotor in a direction; a sensor device, the sensor device comprising a transfer element 21, having a first part 21’ and a second part 21” and being configured to be mounted in such a way that the first part is located inside the stationary casing and outside the centrifuge rotor and that the second part is located outside the stationary casing, at least the first part of the transfer element having an elongated shape; a receiving head 23, the receiving head being comprised by the first part of the transfer element; a sensor element 25, the sensor element being mounted to the second part of transfer element and being configured to sense vibrations and/or shock pulses propagating from the receiving head to the sensor element; and an evaluation unit 26, the evaluating unit communicating with the sensor element for transmitting signals from the sensor element to the evaluation unit, wherein the transfer element is mounted in the stationary casing (Fig. 1 and 2), but does not disclose wherein the 
Nilsson discloses wherein the transfer element 10 is mounted in the stationary casing 3, directed such that the end face of the receiving head faces the passing jets from the nozzles 1a during rotation of the rotor. It would have been obvious for one having ordinary skill in the art to have provided the centrifugal separator of WO 2012/158093 with the transfer element of Nilsson for the purpose of sensing leakage (Abstract).
Regarding claim 2, WO 2012/158093 does not specifically disclose wherein the transfer element is directed such that during rotation the end face of the receiving head faces the opening of a certain nozzle at a substantially right angle.
Nilsson discloses wherein the transfer element 10 is directed such that during rotation the end face of the receiving head faces the opening of a certain nozzle 1a at a substantially right angle (Fig. 1 and 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal separator of WO 2012/158093 with the right angle configuration of the transfer element and the nozzle opening for the purpose of sensing leakage (Abstract).
Regarding claims 3 and 15, WO 2012/158093 discloses wherein the sensor element 25 is attached to the end of the second part of the transfer element 21 (Fig. 2). 
Regarding claims 4, 16 and 17, WO 2012/158093 discloses wherein the transfer element 21 is manufactured of a material configured to permit said propagation of vibrations from the receiving head to the sensor element (page 4 lines 1-4).
Regarding claims 5, 18, 19, and 20, WO 2012/158093 discloses where the sensor element comprises a shock pulse transducer with an accelerator (page 8 lines 14-22).
Regarding claim 6, WO 2012/158093 discloses wherein the evaluation unit 26 communicate with the sensor element via a conduit 27 comprising a zener barrier 29 (page 8 lines 24-31).
Regarding claim 7, WO 2012/158093 discloses wherein the evaluation unit is configured to calculate the rotary speed of the centrifuge rotor by means of said signals (page 4 lines 33-35).
Regarding claim 8, WO 2012/158093 discloses wherein the nozzles comprises intermittently openable nozzles and wherein the evaluation unit is configured to establish a possible leakage from the nozzles by means of said signals (page 5 lines 20-25). 
Regarding claim 9, WO 2012/158093 does not disclose wherein parts of the envelope surface of the transfer element, except the receiving head, are surrounded by a protecting tube which protects the first part of the transfer element from splashing and vibrations not generated from the receiving head.
Nilsson discloses wherein parts of the envelope surface of the transfer element, except the receiving head, are surrounded by a protecting tube 11 which protects the first part of the transfer element 10 from splashing and vibrations not generated from the receiving head. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the centrifugal 

Allowable Subject Matter
Claims 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest the protecting tube is suspended by a first rubber bushing between the protecting tube and the first part of the transfer element, close to the receiving head; wherein the protecting tube is threaded on an exterior surface thereof to fit in a correspondingly threaded hole in the stationary casing; wherein a cylindrical spacing sleeve of optional length is thread on the transfer element and abuts with a first end thereof against a stop on the protecting tube at the second part of the transfer element, and when the transfer element is mounted in the hole of the stationary casing a second end thereof rests against the exterior wall of the stationary casing, thus defining the position of the transfer element and the receiving head.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHUYI S. LIU/
Examiner
Art Unit 1774



/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774